        Case 3:17-cv-00155-RV-HTC Document 127 Filed 09/08/20 Page 1 of 2
                                                                          Page 1 of 2


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



JOSE M RODRIGUEZ,
        Plaintiff,

v.                                                   Case No. 3:17cv155-RV-HTC

BRENDALIZ ASENCIO, et al.,
        Defendants.
                                           /

                                      ORDER

         This case is before the Court based on the Magistrate Judge’s Report and

Recommendation (Doc. 125) that Defendants’ motions for summary judgment be

granted and judgment be entered for Defendants. The parties were given an

opportunity to object, but no objections have been filed. Upon consideration, I have

determined that the Report and Recommendation should be adopted. Accordingly,

it is

        ORDERED that:

        1.    The Magistrate Judge’s Report and Recommendation (Doc. 125) is

              adopted and incorporated by reference in this Order.

        2.    The Defendants’ motions for summary judgment (ECF Docs. 99 &

              107) are GRANTED.
     Case 3:17-cv-00155-RV-HTC Document 127 Filed 09/08/20 Page 2 of 2
                                                                         Page 2 of 2


      3.    The clerk is directed to enter judgment in favor of the Defendants and

            to close the file.

      DONE AND ORDERED this 8th day of September, 2020.

                          s/ Roger Vinson
                          ROGER VINSON
                          SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv155-RV-HTC
